                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                             Plaintiff,

                   v.

    TOU HER,                                    Case No. 3:15-cr-00090-SLG

                             Defendant.


         ORDER REGARDING MOTION FOR COMPASSIONATE RELEASE

         Before the Court at Docket 211 is defendant Tou Her’s Motion for

Compassionate Release. The government responded in opposition at Docket 215.

Mr. Her requested to file a reply “if it would assist the court.”1 No reply is necessary

to the Court’s determination of the instant motion.2

         On July 28, 2017, this Court sentenced Mr. Her to 120 months imprisonment

after he pleaded guilty to one count of Drug Conspiracy.3 Mr. Her is currently in

Bureau of Prisons (BOP) custody and incarcerated at Mendota FCI; his projected




1
    Docket 211 at 11.
2
 See D. Ak. L. Crim. R. 47.1(d) (“Unless otherwise ordered by the court, no reply memorandum
will be filed.”).
3
    Docket 194 (Judgment).




           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 1 of 7
release date is January 14, 2026.4 Mr. Her seeks an order reducing his sentence

to time served.5

I.       Applicable law

         The First Step Act of 2018 amended 18 U.S.C. § 3582(c)(1)(A) to allow

federal inmates to move the district court for a sentence reduction after exhausting

their administrative rights.6 If an inmate has exhausted his administrative rights, a

district court must consider the motion on the merits. On the merits, a court must

find that “extraordinary and compelling reasons warrant” a sentence reduction and

that the applicable factors set forth in 18 U.S.C. § 3553(a) support a sentence

reduction.7

II.      Exhaustion of administrative rights

         An inmate has exhausted his administrative rights if the warden of the

inmate’s facility has denied the inmate’s request for compassionate release or if

30 days have lapsed from the warden’s receipt of the request for compassionate




4
 Fed. Bureau of Prisons, Inmate Locator (available at www.bop.gov/inmateloc/) (last accessed
Apr. 13, 2021).
5
    Docket 211 at 11.
6
 First Step Act of 2018, PL 115-391, Dec. 21, 2018, 132 Stat 5194. Prior to this amendment,
only the Director of the Bureau of Prisons could bring a motion to reduce an inmate’s sentence.
See also United States v. Aruda, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021) (holding that the
Sentencing Commission’s policy statement at U.S.S.G. § 1B1.13 is not binding on a district
court considering a compassionate release motion filed by a defendant, but the policy statement
“may inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant”).
7
    18 U.S.C. § 3582(c).

Case Nos. 3:15-cr-00090-SLG, United States v. Her
Order Re Motion for Compassionate Release
Page 2 of 7
           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 2 of 7
release.8 Mr. Her requested compassionate release in August 2020, and the

warden denied that request.9 The government agrees that Mr. Her has exhausted

his administrative rights.10 The Court will consider the motion on its merits.

III.      Extraordinary and compelling reasons

          Mr. Her, who is currently 33 years old, submits two grounds for

compassionate release. First, Mr. Her contends that his “physical condition, which

includes muscle wasting and borderline obesity, along with the continuing dangers

of Covid-19 to incarcerated persons” constitutes an extraordinary and compelling

reason that warrants his release from custody.11 The government responds that

“Her is only mildly obese, and BOP is monitoring his condition . . . [and] his muscle

loss does not appear to place him at increased risk from COVID-19 under CDC

guidelines.”12 Mr. Her submitted eight pages of medical records in support of his

claim.13 Those records confirm that he has “[m]uscle wasting and atrophy” but

make no mention of his weight. Muscle wasting and atrophy are not recognized

risk factors for COVID-19. The medical records do not support Mr. Her’s assertion

as to the severity of his medical condition, and he has not pointed to any portion


8
    18 U.S.C. § 3582(c)(1)(A).
9
    Docket 203-1 at 8–9.
10
     Docket 215 at 3.
11
     Docket 211 at 5–6.
12
     Docket 215 at 4.
13
     Docket 213-1 (under seal).

Case Nos. 3:15-cr-00090-SLG, United States v. Her
Order Re Motion for Compassionate Release
Page 3 of 7
           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 3 of 7
of the records in support of his claims. Mr. Her also contends that COVID-19

remains a threat to inmates like himself, despite vaccinations.14 However, the

generalized risk of COVID-19 is insufficient to show extraordinary and compelling

circumstances.15 The Court finds that Mr. Her had not shown “extraordinary and

compelling” medical reasons that would justify a reduction in sentence at this time.

          Mr. Her next contends that his family situation constitutes an extraordinary

and compelling reason to grant compassionate release. He relies on U.S.S.G. §

1B1.13, which lists as reasons for compassionate release the “death or

incapacitation of the caregiver of the defendant’s minor child or minor children,”

and also relies on the broader “catch-all” provision.16 Mr. Her asserts that he has

six young children who live in a house with their mother and extended family

members.17 He maintains that certain extended family members are disabled and

cannot help care for the children and his wife has to work.18 The government

responds that § 1B1.13 does not apply because “Her’s wife is alive and is not

incapacitated.”19



14
     Docket 211 at 6–7.
15
  See, e.g., United States v. Maxwell, Case No. CR04-732-RSWL-1, 2021 WL 310970, at *3
(C.D. Cal. Jan. 28, 2021) (“[R]elease must be based on a defendant’s particular susceptibility to
COVID-19, not the generalized risks associated with the pandemic.”).
16
     Docket 211 at 8 (citing U.S.S.G. § 1B1.13 cmt. n.1(C),(D)).
17
     Docket 211 at 3.
18
     Docket 211 at 3, 8.
19
     Docket 215 at 4.

Case Nos. 3:15-cr-00090-SLG, United States v. Her
Order Re Motion for Compassionate Release
Page 4 of 7
           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 4 of 7
          The Ninth Circuit has recently held that the Sentencing Commission’s policy

statement at U.S.S.G. § 1B1.13 is not binding on a district court considering a

compassionate release motion filed by a defendant, but the policy statement “may

inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a

defendant.”20 Here, the Court have reviewed the letters written by Mr. Her’s

family21 and finds that Mr. Her’s family circumstances do not rise to the level of

extraordinary and compelling. Many families suffer from the incarceration of a

parent, and many families have struggled with childcare during the COVID-19

pandemic. Mr. Her’s circumstances are not extraordinary because “the same

could be said of any inmate who has young children and a spouse who must

work.”22


IV.       Section 3553(a) factors

          In considering a motion for compassionate release, the § 3553(a) factors

are a lens through which the Court views the continued validity of the imposed

sentence in light of the COVID-19 pandemic.23 Mr. Her asserts that the five years



20
     United States v. Aruda, 2021 WL 1307884, at *4 (9th Cir. Apr. 8, 2021).
21
     Docket 212 at 5–7.
22
  United States v. Shields, Case No. 12-cr-00410-BLF-1, 2019 WL 2539231, at *5 (N.D. Cal.
June 4, 2019) (emphasis in original).
23
  In Pepper v. United States, 562 U.S. 476, 490–93 (2011), the Supreme Court held that when
resentencing a defendant whose sentence has been set aside on appeal, “a district court may
consider evidence of a defendant’s rehabilitation since his prior sentencing and that such
evidence may, in appropriate cases, support a downward variance from the advisory Guidelines
range.”

Case Nos. 3:15-cr-00090-SLG, United States v. Her
Order Re Motion for Compassionate Release
Page 5 of 7
           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 5 of 7
he has served “is a sufficient deterrent to Her and sends a clear message to him

that his crime was serious” and that his good behavior and education while in

custody demonstrate that he is ready to re-enter society and does not present a

danger to the public.24 The government responds that “[r]eleasing Her now would

not promote respect for the law or provide just punishment. He has only served

half of his ten-year prison sentence” and that “Her has a lengthy and significant

criminal record with numerous felony convictions” and thus cannot be safely

released.25

         The Court finds that the applicable § 3553(a) factors do not support a

reduction in sentence in this case for the following reasons.       The crime of

conviction involved Mr. Her shipping 1.76 kilograms of methamphetamine from

California to Alaska for distribution.26 Mr. Her’s criminal history includes felony

convictions for burglaries, stolen vehicles, and sex with a minor.27 The Court has

considered and weighed that Mr. Her does not appear to have any BOP

disciplinary history, has taken classes in custody, and has been employed while in

custody.28 However, the Court finds that reduction of Mr. Her’s sentence would

not reflect the nature and circumstances of the offense, the history and


24
     Docket 211 at 9–10.
25
     Docket 215 at 4–5.
26
     Docket 153 at 8–10.
27
     Docket 153 at 12–16.
28
     Docket 212.

Case Nos. 3:15-cr-00090-SLG, United States v. Her
Order Re Motion for Compassionate Release
Page 6 of 7
           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 6 of 7
characteristics of Mr. Her, or the seriousness of the offense; would not promote

respect for the law; would not afford adequate deterrence; would not protect the

public; and would not provide just punishment.29

                                    CONCLUSION

          In light of the foregoing, IT IS ORDERED that the motion at Docket 211 is

DENIED.

          DATED this 16th day of April, 2021, at Anchorage, Alaska.

                                                /s/ Sharon L. Gleason
                                                UNITED STATES DISTRICT JUDGE




29
     18 U.S.C. § 3553(a)(2).

Case Nos. 3:15-cr-00090-SLG, United States v. Her
Order Re Motion for Compassionate Release
Page 7 of 7
           Case 3:15-cr-00090-SLG Document 217 Filed 04/16/21 Page 7 of 7
